Title: Thomas Jefferson to Augustus B. Woodward, 24 August 1813
From: Jefferson, Thomas
To: Woodward, Augustus B.


          Dear Sir Monticello Aug. 24. 13.
          Your favor of the 16th is put into my hand in the moment I was getting into my carriage to set out on a journey, on which I shall be absent 3. or 4. weeks. I stop a moment merely to mention this fact, lest the pleasure of your visit should be lost to me and the trouble of it to yourself.  should your stay in Washington be so long as I shall be very happy to see you on my return. the circumstance now explained will be a sufficient
			 apology for saying nothing on the principal subject of your letter. Accept the assurance of my esteem and respect.
          Th:
            Jefferson
        